PER CURIAM: *
Plaintiff-Appellant Johanna Maresh appeals the district court’s dismissal of her claims for lack of subject matter jurisdiction. The district court concluded that Maresh failed to exhaust her administrative remedies. See Maresh ex rel Maresh v. Thompson, 290 F.Supp.2d 737, 737-39 (N.D.Tex.2003). Having reviewed the record and fully considered the parties’ arguments, we agree with the Secretary that Maresh’s challenge to the Secretary’s overpayment determination must be presented administratively before it is reviewed in the district court. Since Maresh filed her district court suit before exhausting her administrative remedies, the district court lacked subject matter jurisdiction over her case. Accordingly, we AFFIRM the district court’s judgment for essentially the same reasons stated in its Memorandum Opinion and Order.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.